DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/03/2021 has been entered. The Claim Rejections under 35 USC 112(b) have been overcome by the amendment and are now withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2013/0147463 A1, made of record in the previous Office action and the IDS dated 07/19/2018) in view of Zhao et al. (US 2006/0270286 A1, made of record in the previous Office action and the IDS dated 07/19/2018).
Regarding claim 1 and claim 11, Takase teaches a power supply device comprising: a plurality of battery cells (assembled battery 2 containing battery cells 21, Takase [0031-0032] and Fig. 1) each having a positive electrode terminal and a negative electrode terminal (positive terminal 211 and negative terminal 212, Takase [0032-0034] and Fig. 1); and
a bus bar (bus bar 3 / deformed bus bar 30, Takase [0037-0040] and Figs. 1-3) which connects the electrode terminals facing each other in the battery cells adjacently disposed among the plurality of battery cells (Takase [0034, 0039] and Figs. 1 and 3), wherein the bus bar includes:
a first connection portion which is connected to the electrode terminal of one of the battery cells (terminal corresponding portion 31 at leftmost X-axis in Takase Fig. 2);
a second connection portion which is connected to the electrode terminal of another of the battery cells (terminal corresponding portion 31 at rightmost X-axis in Takase Fig. 2), and is 
a first intermediate portion (leftmost portion of bridge 332 along X-axis in Takase Fig. 2) which is continuous from the first connection portion through a first bending portion that is bent from the first connection portion (bends surrounding portion 331b connect leftmost 31 to 332, Takase Fig. 2), the first intermediate portion being disposed substantially in parallel to the first connection portion (31 and 332 parallel in Y-direction in Takase Fig. 2); and
a second intermediate portion (rightmost portion of bridge 332 along X-axis in Takase Fig. 2) which is continuous from the second connection portion through a second bending portion that is bent from the second connection portion (bends surrounding portion 331a connect rightmost 31 to 332, Takase Fig. 2), the second intermediate portion disposed substantially in parallel to the second connection portion (31 and 332 parallel in Y-direction in Takase Fig. 2), 
wherein the first intermediate portion and the second intermediate portion are connected in a continuous manner (left and right portions of bridge 332 are continuous in X-direction in Takase Fig. 2),
wherein the bus bar has an overall U-shape in plan view (plan view in Takase Fig. 4 shows deformed bus bar having a U-shape) with a gap between the first connection portion and the second connection portion (gap between left and right terminal corresponding portions 31 shown in Takase Figs. 2-4).
		(See also annotation of Takase Fig. 2 below.)

    PNG
    media_image1.png
    800
    803
    media_image1.png
    Greyscale

	Takase fails to teach the first and second intermediate portions being connected by a third bending portion having a U-shaped cross-section.
	Zhao, which is analogous in the art of bus bars connecting two terminals of adjacent batteries (see Zhao Figs. 2A-2D), teaches the central portion of the bus bars having a U-shaped loop 73 which serves as a flexible joint to be stretched or compressed as needed to allow for greater tolerances in the distance variance between the terminal posts of adjacent battery cells (Zhao [0055] and Figs. 2A-2D).

	Thus, all limitations of instant claims 1 and 11 are rendered obvious.

Regarding claim 7, modified Takase teaches the limitations of claim 1 above but fails to explicitly teach that the bus bar is one sheet of a bended metal board. Takase Fig. 2 and [0039] does imply that the bus bar is a single, integral sheet of bent metal.
Zhao [0051] and Fig. 2A teaches a bus bar body that is formed of a single sheet of stamped metal.
A person having ordinary skill in the art would have found it obvious to ensure that the bus bar of Takase was made of a single sheet of bent metal, as taught by Zhao to be known in the art, to predict easier and cheaper manufacturing. Applying a known technique to a known device ready for improvement to yield predictable results supports a prima facie case of obviousness (MPEP 2143 I D).
Thus, claim 7 is rendered obvious.

Regarding claim 10, modified Takase teaches the limitations of claim 1 above and teaches a vehicle comprising the power supply device according to claim 1 (assembled battery 2 for hybrid/electric car, Takase [0031]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase and Zhao as applied to claim 1 above, and further in view of Shimizu et al. (US 2013/0252075 A1).
Regarding claim 2 and claim 3, modified Takase teaches the limitations of claim 1 above and teaches an extent of an area of the second intermediate portion is larger than an extent of an area of the first intermediate portion (see annotated Takase Fig. 2 above showing the larger surface area of the second intermediate portion versus the first) but fails to teach a connecting cutout for connecting a terminal is formed at the second intermediate portion, wherein the connecting cutout is a hole connecting a detection terminal configured to detect an intermediate potential.
Shimizu, which is analogous in the art of bus bar connections for battery terminals (see Shimizu 3, 11, and 17), teaches a bent/deformed bus bar (Shimizu Fig. 17) similar to that of Takase, serving analogous functionality in connecting adjacent battery terminals (Shimizu Fig. 1) with a centrally U-shaped portion to allow for expansion and contraction (Shimizu [0059]). Shimizu further teaches such bus bar including a connecting cutout for connecting a terminal (hole within external connection terminal 8j, Shimizu [0064] and Fig. 17). Shimizu teaches this cutout within the integral metal bus bar, parallel to the first and second connection portions connecting to battery cell terminals (8j parallel to both 8c portions per Shimizu Fig. 17). 
Takase does teach in [0037, 0047, 0069] the use of a current sensor being integral to the deformed bus bar and accommodating a voltage detection fixture. A person having ordinary skill in the art would reasonably expect the external connection terminal taught by Shimizu to serve analogous functionality of attaching the bus bar to an external detection device. Per MPEP 2144.04: the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. 

Thus, claims 2 and 3 are rendered obvious.

Regarding claim 4, modified Takase teaches the limitations of claim 3 above and teaches the connecting hole has a circular shape (hole in external connection terminal 8j is circular within Shimizu Fig. 17 and would expectantly be circular when added to modified Takase).

Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase and Zhao as applied to claim 1 above, and further in view of Seto et al. (US 2015/0243947 A1, as cited in the IDS filed 07/19/2018 and within the previous Office action).
Regarding claim 5, modified Takase teaches the limitations of claim 1 above and teaches wherein the first bending portion and the second bending portion have different widths from each other (331a narrower than 331b per Takase Fig. 2) but fails to teach: 
the positive electrode terminal and the negative electrode terminal are made of different kinds of metals, 
the metal of the bus bar is the same kind of the metal as one of the different kinds of metals, and 
one of the first connection portion and the second connection portion, connected to the electrode terminal having the same kind of the metal, partially has a narrow area having a width narrower than that of the other of the first connection portion and the second connection portion.

Zhao, as applied to modify Takase in regards to claim 1 above, teaches the bus bar body can be formed of a stamped metal sheet which is preferably copper (Zhao [0051-0052]). Since Takase is silent on the material selection for the deformed bus bar 30, a person having ordinary skill in the art would have found it obvious to use select copper as taught by Zhao to serve as the bus bar material. The selection of a known material based on its suitability for its intended use (i.e., copper for a bus bar) supports a prima facie case of obviousness (MPEP 2144.07). Additionally, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try and is within the ambit of a skilled artisan (MPEP 2143 I E). This renders obvious the claim 5 limitation of “the metal of the bus bar is the same kind of the metal as one of the different kinds of metals”.
With these modifications of Seto and Zhao applied to modified Takase, modified Takase does indeed teach the final limitation of claim 5 in that “one of the first connection portion and the second 
Thus, all limitations of instant claim 5 are rendered obvious.

Regarding claim 6, modified Takase discloses the limitations of claim 1 above but fails to teach the first connection portion and the second connection portion each partially have a region that has a lesser relative thickness than another nearby region.
Seto, which is analogous in the art of flat battery terminal connections via bus bars (see Seto Abstract and Figs. 2-3), teaches first and second connection portions of bus bars portion each partially have a region that has a lesser relative thickness than another nearby region (thin portion 32 formed at both ends of bus bar 30, Seto [0069]). Seto teaches that the thin areas are beneficial to promote easy welding to electrode terminals (Seto [0069]). Though Takase [0034] teaches battery terminals being fixed by a nut within the bus bar connection holes 301, Takase [0034] does invite modification to achieve sufficient fixture and electrical connection between terminals and bus bars; Seto presents welding as a known method for such. The simple substitution of one known element for another to obtain predictable results (i.e., replacing nut fixtures by welding) supports a conclusion of obviousness, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
From the teaching of Seto, a person with ordinary skill in the art would have found it obvious to make thin areas at the two connection portions of the modified Takase bus bar with the motivation to achieve easy welding and sufficient fixture and electrical connection between the bus bar and the terminal for added efficiency of manufacture and connection durability. 
Thus, claim 6 is rendered obvious.

Regarding claim 12, modified Takase teaches the limitations of claim 5 above but fails to teach wherein one of the first bending portion and the second bending portion which has a width narrower than that of the other of the first bending portion and the second bending portion is bent from the one of the first connection portion and the second connection portion which partially has the narrow area.
However, the change in form or shape, without any new or unexpected results, is an obvious engineering design and the size of an article is not a matter of invention (MPEP 2144.04 IV A-B). Thus, a person having ordinary skill in the art would have found it obvious to change the size and shapes of the bending portions’ widths versus connection portions’ areas as needed to meet their desired design.
Thus, claim 12 is rendered obvious.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase and Zhao as applied to claim 1 above, and further in view of Seto et al. (US 2015/0243947 A1, as cited in the IDS filed 07/19/2018 and within the previous Office action) and Yanagawa (JPH07320806A, with citations herein to a machine translation attached within the previous Office action).
Regarding claim 8 and claim 9, 
a surface of at least one of the positive electrode terminal and the negative electrode terminal is plated with a plating metal different from the at least one of the positive electrode terminal and the negative electrode;
the at least one of the positive electrode terminal and the negative electrode terminal is made of copper, the plating metal is nickel, the bus bar is made of aluminum.
Seto, which is analogous in the art of flat battery terminal connections via bus bars (see Seto Abstract and Figs. 2-3), teaches that lithium ion batteries used for electric cars generally include electrode terminal portions made of copper at the negative electrode and aluminum at the positive electrode (Seto [0001, 0068]). Takase is silent on the materials used for the positive and negative electrodes but does teach the battery assembly being used in an electric car (Takase [0031]). Therefore, it would have been obvious to a person with ordinary skill in the art that the terminals of Takase were made of different kinds of metals as taught by Seto to be standard in the art of electric vehicle secondary batteries. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143, B) – thus, a person with ordinary skill in the art would have found it obvious to substitute the terminals materials of Takase, made of undisclosed materials, with those made of copper and aluminum as taught by Seto achieve a predictable electric vehicle battery.
Yanagawa, which is analogous in the art of terminal connections (see Yanagawa Title), teaches that aluminum is a cost-effective, beneficially light-weight, and corrosion-resistant material for use in terminal connectors (Yanagawa translation [0001, 0018-0019, 0036]). Therefore, it would have been obvious to a person with ordinary skill in the art to select the material of the bus bar of Takase (which is silent towards such material) to be aluminum as taught by Yanagawa with the motivation of achieving both reduced cost and weight. Additionally, the selection of a known material based on its suitability for its intended use (i.e., aluminum for a bus bar) supports a prima facie case of obviousness (MPEP 
Yanagawa teaches a terminal made of copper alloy (Yanagawa translation Abstract and [0010]) and teaches that the problem of copper diffusion therefrom into the aluminum bus bar is quelled by the addition of a copper diffusion preventing layer made of nickel plated onto the copper alloy terminal (Yanagawa translation [0010-0011, 0018, 0035]). Therefore, it would have been obvious for a person having ordinary skill in the art to add a nickel plating layer to the copper electrode terminal of modified Takase with the motivation of preventing copper diffusion from the terminal to the aluminum bus bar. 
Thus, all limitations of instant claims 8 and 9 rendered obvious.

Response to Arguments
The Applicant’s arguments regarding the amendments overcoming the Peng reference have been considered persuasive; thus, rejections relying upon the Peng reference are withdrawn.
Applicant’s arguments with respect to claim(s) 1-11  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                  

/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                                        
25 October 2021